Citation Nr: 1328975	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  08-18 662	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left shoulder injury. 

3.  Entitlement to service connection for residuals of a left knee injury. 

4.  Entitlement to service connection for residuals of a left ankle injury. 

5.  Entitlement to service connection for a stomach disorder, to include claimed as due to undiagnosed illness. 

6.  Entitlement to service connection for abnormal weight loss, to include claimed as due to undiagnosed illness. 

7.  Entitlement to service connection for left leg swelling, to include claimed as due to undiagnosed illness. 

8.  Entitlement to service connection for muscle pain, to include claimed as due to undiagnosed illness. 

9.  Entitlement to service connection for depression, to include claimed as due to undiagnosed illness. 

10.  Entitlement to service connection for headaches, to include claimed as due to undiagnosed illness. 

11.  Entitlement to service connection for chest pain, to include claimed as due to undiagnosed illness. 

12.  Entitlement to service connection for fatigue with weakness, to include claimed as due to undiagnosed illness. 

13.  Entitlement to service connection for a growth or rash on the tongue, to include claimed as due to undiagnosed illness. 

14.  Entitlement to service connection for gum disease, to include claimed as due to undiagnosed illness. 

15.  Entitlement to service connection for multiple joint pain, to include claimed as due to undiagnosed illness. 

16.  Entitlement to service connection for loss of memory, to include claimed as due to undiagnosed illness. 

17.  Entitlement to service connection for an anxiety disorder claimed as nervousness with sleeplessness, to include claimed as due to undiagnosed illness. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty in the Army from April 1984 to December 1986, from September 1988 to February 1989, and from June 1991 to January 1992.  He also had a period of active duty for training (ACDUTRA) from March 9, 1971 to July 11, 1971, as well as periods of inactive duty training in the Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2002 and March 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In December 2009, the Board remanded the Veteran's claims for additional development.  The Board's remand included the issue of entitlement to service connection for delusional disorder, for which a statement of the case was to be issued and the Veteran given the opportunity to perfect his appeal.  Pursuant to the remand, a statement of the case on that issue was issued in December 2011.  As the Veteran did not subsequently perfect his appeal as to that issue, it is not currently before the Board.  

The issues of entitlement to service connection for PTSD; a left shoulder injury; residuals of a left knee injury; residuals of a left ankle injury; a stomach disorder, to include claimed as due to undiagnosed illness; abnormal weight loss, to include claimed as due to undiagnosed illness; left leg swelling, to include claimed as due to undiagnosed illness; muscle pain, to include claimed as due to undiagnosed illness; depression, to include claimed as due to undiagnosed illness; headaches, to include claimed as due to undiagnosed illness; chest pain, to include claimed as due to undiagnosed illness; fatigue with weakness, to include claimed as due to undiagnosed illness are REMANDED.


Also the claims of service connection for multiple joint pain, to include claimed as due to undiagnosed illness; loss of memory, to include claimed as due to undiagnosed illness; and anxiety disorder claimed as nervousness with sleeplessness, to include claimed as due to undiagnosed illness, are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a disability of the tongue.

2.  Periodontal disease is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a tongue disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  Periodontal disease is not subject to compensation under VA regulations.  38 U.S.C.A. § 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided VCAA notice by letter in October 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

While the notice was not provided prior to the initial adjudication of the claims, the claims were readjudicated in a December 2011 supplemental statement of the case.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.  The RO determined that service treatment records were not available.  The Veteran was afforded a VA examination in December 2002.  As the examination report is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran apparently receives Supplemental Security Income from the Social Security Administration, but the Veteran has not argued that the records are relevant and VA is not obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).

As there is no indication of the existence of additional evidence to substantiate the claims decided herein, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 



Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.


An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). 




Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Evidentiary Standards  

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not assert that he was in combat in the Persian Gulf, and the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).



When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Tongue Disability

In March 1990, VA records show that the Veteran gave a history of tongue ulcerations.  Fungal infection and malignant process were to be ruled out.  In April 1995, the Veteran described an abscess on the left side of the tongue that was intermittent.  The pertinent finding was discoloration of the tongue.  

On VA examination in December 2002, the Veteran did not have a pertinent complaint.  Examination of the mouth and throat showed no oral lesions.    

To warrant entitlement to service connection for a tongue disability under 38 C.F.R. § § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there are no objective findings of tongue pathology or symptoms since 1995.  Further, there is no evidence at this time of chronic tongue disability manifested to a compensable degree.  




In essence, the Veteran does not exhibit chronic tongue disability that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaint related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of any competent evidence of tongue disability or documentation of complaints of chronic or recurrent symptoms related to the tongue, the Board concludes that the Veteran does not currently suffer from such a disability, undiagnosed or otherwise.  For these reasons, service connection is not warranted.

Gum Disease

The Veteran contends that he has gum disease that should be service connected.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of dental treatment under the provisions of 38 C.F.R. Chapter 17; 38 C.F.R. § 3.381.  In other words, service connection for VA compensation purposes is not permitted for the above conditions.  As applicable, a determination will be made as to whether a dental condition is due to combat wounds or other service trauma.  38 C.F.R. § 3.381(e).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

In December 2002 on VA examination there were no oral lesions.  The teeth were in good repair.  In August 2009, it was noted that the Veteran had been neglecting his teeth.  Several teeth required removal due to decay.  Poor oral hygiene was noted.

The Veteran does not allege any dental trauma in service and there is no evidence of trauma or injury to the jaw.  



VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97; see Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

In this instance, VA records show that the Veteran has poor oral hygiene and decayed teeth.  Gum disease was not shown.  

Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Simington v. West, 11 Vet. App. 41, 42 (1998). 

Service connection may be established for treatment purposes under 38 C.F.R. § 17.161 (2012) for conditions that include gum disease and missing teeth.  However, service connection for purposes of compensation is prohibited where the disability involves periodontal disease.  38 C.F.R. § 3.381.  As such, service connection for periodontal disease for compensation purposes is precluded by law.  38 C.F.R. § 3.381.  Therefore, there is no legal basis on which the Veteran's claim may be granted.  As the law and not the evidence is dispositive in this regard, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that Veteran is not entitled to service connection for gum disease for compensation purposes. 38 C.F.R. §§ 3. 381, 4.150, Diagnostic Code 9913. 








ORDER

Service connection for a growth or rash on the tongue to include claimed as due to undiagnosed illness is denied. 

Service connection for gum disease to include claimed as due to undiagnosed illness is denied.


REMAND

In a statement in March 2004 on the claims of service connection for posttraumatic stress disorder, depression, anxiety disorder, and memory loss, the Veteran asserts that he was a victim of harassment and mistreatment through incidents of extremist behavior and gross civil rights violations at the hands of military personnel at Fort Chaffee, Arkansas, and Fort Sill, Oklahoma in 1992.  

On VA psychiatric examination in January 2003, the criteria for a diagnosis of PTSD were not met.  VA records since then show treatment for PTSD and a diagnosis of PTSD in May 2008.  Another VA psychiatric examination is warranted to determine the current diagnosis of any psychiatric disorder.

On the claims of service connection for symptoms that may be associated with undiagnosed illness, VA records raise a question of whether a diagnosis of chronic fatigue syndrome or fibromyalgia may be warranted.  And a VA examination is necessary to decide the claims.

On the claims of service connection for left shoulder and left knee disabilities the Veteran asserts that he fell during his period of active duty from 1984 to 1986.  The service treatment records from that period of active duty are not available.  On VA examination in December 2002, the diagnosis was osteoarthritis of the left shoulder, likely service connected post fall.  


As the VA examiner did not account for the significant facts of the claims, namely, a left shoulder injury in a vehicle accident in May 1990, another VA examination is necessary to decide the claim.

On the claim of service connection for a left knee disability in June 1999 an X-ray was negative.  In September 2003, magnetic resonance imaging (MRI) showed severe suprapatellar knee effusion as well as a complex tear in the posterior horn of the medial meniscus.  A VA examination is necessary to decide whether the findings are related to the Veteran's history of a fall in the 1980s.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to include the Clinician-Administered PTSD Scale (CAPS) test by a VA psychiatrist or psychologist to determine:

a).  Whether the Veteran has posttraumatic stress disorder or a diagnosis of a psychiatric disorder other than PTSD and, if so, 

b).  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that posttraumatic stress disorder or a psychiatric disorder other than PTSD is related to the noncombat events in service, as identified by the Veteran, namely,  

Harassment and mistreatment through incidents of "extremist behavior" and "gross civil rights violations" at the hands of military personnel at Fort Chaffee, Arkansas, and Fort Sills, Oklahoma in 1992.


The Veteran's file must be provided to the VA examiner for review.

2.  Afford the Veteran a VA examination to determine whether the Veteran has: 

a).  A left shoulder disability, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left shoulder disability is due to a fall around 1984 in service?

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that after service VA records show that in May 1990 the Veteran injured his left shoulder in a motor vehicle accident.  

If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, or that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.





3.  Afford the Veteran a VA examination to determine whether the Veteran has: 

a).  A left knee or left ankle disability, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left knee or left ankle disability is due to a fall in service?

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that a June 1999 X-ray was reported as negative, while a September 2003 MRI examination showed severe suprapatellar knee effusion as well as a complex tear in the posterior horn of the medial meniscus.

If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, or that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.








4.  Afford the Veteran a VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that his complaints of symptoms including stomach problems, abnormal weight loss, left leg swelling, muscle pain, depression, headaches, chest pain, fatigue with weakness, multiple joint pain, loss of memory, and anxiety are a result of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to service in Southwest Asia.  Specifically, the examiner must determine whether diagnoses of chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder such as irritable bowel syndrome are appropriate.  

The Veteran's file must be made available to the examiner for review.

5.  After the above development, adjudicate the claims.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


